Case: 1:17-cv-00137-GHD-RP Doc #: 53 Filed: 06/16/20 1 of 1 PagelD #: 2333

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
TRAVON DEANGELO BROWN PETITIONER
v. No. 1:17CV137-GHD-RP
SUPERINTENDENT JAQUELYN BANKS, ET AL. RESPONDENTS

ORDER DENYING PLAINTIFF'S MOTION
TO PROCEED IN FORMA PAUPERIS ON APPEAL

The application for leave to proceed in forma pauperis on appeal pursuant to 28 U.S.C. § 1915
is DENIED because under 28 U.S.C. § 1915 (a) (3) and Fed. R. App. P. 24(a)(3), the court certifies

that the appeal is not taken in good faith. The appeal is frivolous and has no possibility of success.

SO ORDERED, this, the 16th day of June, 2020.
-
Lhe M pH Babee

SENIOR UNITED STATES DISTRICT JUDGE
